COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-05-173-CV
 
FARMERS INSURANCE
EXCHANGE                                         APPELLANT
 
                                                   V.
 
BEVERLY ANN MCNEELY,
INDIVIDUALLY AND                          APPELLEES
AS INDEPENDENT EXECUTRIX OF THE ESTATE
OF PHYLLIS MAY TEMPLE, MARY JANE MCNEELY,
ELIZABETH LYNN MCNEELY LITTLEPAGE RETZEL,
DAVID GREGSON MCNEELY, AND STEWART LEE
TEMPLE, INDEPENDENT EXECUTOR OF THE ESTATE
OF JAMES TEMPLE, DECEASED
 
                                               ----------
             FROM THE 30TH DISTRICT
COURT OF WICHITA COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We have considered AAppellant=s
Unopposed Motion To Dismiss Appeal.@  It is the court's opinion that the motion
should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).




Costs of the appeal
shall be paid by the party incurring the same, for which let execution issue.
PER CURIAM
 
PANEL D:   MCCOY, J.; CAYCE, C.J.;
and LIVINGSTON, J.
 
DELIVERED: October 20, 2005




[1]See Tex. R. App. P. 47.4.